Report unanimously confirmed without costs and judgment granted in accordance with the following Memorandum: Petitioner City of Jamestown commenced this original proceeding seeking to annex approximately 65 acres of land in the Town of Ellicott adjacent to the City’s southwest border. Pursuant to General Municipal Law § 712, this court designated three Referees to hear and report upon the issue whether the proposed annexation is in the overall public interest. After a hearing, the Referees unanimously concluded that it was in the public interest and recommended that we permit annexation.
The evidence admitted at the annexation hearings demonstrated that the availability of enhanced municipal services, such as fire and police protection, subsidized sewer and water services, and other public facilities, weighs strongly in favor of annexation (Common Council v Town Bd., 143 AD2d 215, 216-217). Furthermore, the subject property currently borders on *628the City line and the record reflects "the requisite unity of purpose and facilities [with this territory] to constitute a community” (Matter of Common Council v Town Bd., 32 NY2d 1, 6; City of Auburn v Town ofSennett, 79 AD2d 1105, 1106).
Petitioner carried its burden in demonstrating the overall public interest supporting annexation. As the Referees’ report notes, without annexation the area will remain pasture and brush land. The development envisioned by the petitioner will likely provide increased employment and enhanced tax revenues. The respondent Town of Ellicott has failed to show how it might benefit from retention of the area. In our view "the benefits of annexation to the city and the territory proposed to be annexed outweigh the detriment to the town” (Matter of City of Rensselaer v Town Bd., 169 AD2d 936, 937). We therefore grant judgment in favor of petitioner adjudging the proposed annexation to be in the overall public interest.
Finally, we dispense with the requirement of a special election for approval of the proposed annexation (see, General Municipal Law § 713) since four of the six individuals eligible to vote in such an election have stipulated their assent to the annexation (Matter of City of Rensselaer v Town Bd., supra; Town Bd. v City Council 59 AD2d 1041, 1042). (Original Proceeding Pursuant to General Municipal Law § 712.) Present—Callahan, J. P., Green, Lawton, Boehm and Davis, JJ.